Citation Nr: 9902385	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-33 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran was on active service from December 1954 
to September 1956. 

Additionally, during the October 1998 appeal hearing before 
the undersigned member of the Board, the veteran indicated 
that he suffered from a back disorder which was related to 
his period of service.  However, as the only issue currently 
before the Board is that set forth on the title page of this 
decision, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The service medical records indicate the veteran suffered 
from right ear hearing loss prior to his entrance into the 
service.  However, there is no competent medical or 
audiological evidence in the claims file which indicates that 
such right ear hearing loss was aggravated during the 
veterans period of service.

2.  The veterans left ear hearing loss is related to his 
period of service.


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (1998).

2.  The veterans left ear hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veterans service records, reported that the 
veterans records may have been destroyed in the fire at the 
Records Center in 1973.  Nevertheless, the record includes 
some of the veterans service medical records.  While the 
absence of some of the veterans service medical records is 
clearly not helpful to the veterans claim, the absence of 
those records does not preclude the granting of service 
connection.

With respect to service connection, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a) (1998).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut this presumption.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1998).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a), (b) (1998).  Clear and unmistakable evidence 
(evidence which is obvious or manifest) is required to rebut 
this presumption of aggravation.  See id.  Specifically, the 
United States Court of Veterans Appeals (Court) has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the courts case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The appellant must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a disability 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In the veterans case, the veterans service medical records 
that are available include an April 1956 audiological 
examination report of an examination performed at the U.S.A. 
Hospital in Munchweiler, Germany, and the veterans 
separation examination.  The April 1956 audiological report 
notes the veterans left ear pure tone thresholds, in 
decibels, were 35, 35, 35, 40, and 20 at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  And, his right ear pure 
tone thresholds, in decibels, were 40, 70, 65, 70, and 55 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
examiner remarked that, for all practicable purposes, there 
was no hearing in the right ear and that there was mild 
deafness of the left ear.  Additionally, the veterans 
separation examination report notes the veteran was deaf in 
the right ear since prior to his service history of several 
ear infections during service and hospitalization for one 
attack, and that he suffered from chronic otitis and partial 
deafness in the left ear.   Also, the separation examination 
report notes the veterans pure tone thresholds, in decibels, 
for the left ear were 30, 30, 20, 10, and for the right ear 
were 40, 75, 75, 55, both measured at 500, 1000, 2000, and 
4000 Hertz, respectively.

The post-service medical evidence includes May 1957 medical 
records from the Northwestern University Speech and Hearing 
Clinic which reveal the veterans pure tone thresholds, in 
decibels, for the left ear were 25, 25, 10, 20, 5 and for the 
right ear were 50, 95, 75, 85, 85, both measured at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively.  And, records 
from Dr. Alan Freint dated June 1995, records from the Telex 
Hearing Aid, Inc. for the period including October 1967 to 
December 1995, and records from the Michael Reese Hospital 
and Medical Center (Henner Hearing and Speech Center) dated 
October 1967 show the veteran has been treated for a 
bilateral hearing impairment and had been using a hearing aid 
since 1967.

Medical records from the Westside VA Medical Center in 
Chicago, Illinois for the period including March 1994 to June 
1995 reveal the veteran was evaluated for a bilateral hearing 
deficiency and the need for a hearing aid.  Also, the records 
show the veterans pure tone thresholds, in decibels, for the 
left ear were 45, 45, 35, 50 and for the right ear were 80, 
105, 90, 105+, both measured at 500, 1000, 2000, and 4000 
Hertz, respectively.

Finally, a November 1995 VA examination report reveals the 
veterans pure tone thresholds, in decibels, for the left ear 
were 50, 45, 35, 35, 50 and for the right ear were 95, 105, 
100, 110, 110, both measured at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively.  And, a December 1995 VA 
examination report indicates the veteran was diagnosed with 
mixed hearing loss in both ears with severe profound hearing 
loss in the right ear likely related to aurosclerosis.

After a review of the evidence, the Board finds the veterans 
right ear hearing disability pre-existed his entrance into 
the service; however, neither the in-service or post-service 
evidence indicates that such pre-existing right ear hearing 
loss disability was aggravated during the veterans period of 
service.  As such, the evidence does not show the veteran 
currently suffers from a right ear hearing disability which 
is related to his period of service, and thus, the Board 
concludes that the veterans claim for service connection for 
a right ear hearing disability is not well grounded and must 
be denied on that basis.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.385.

In addition, the Board notes the available service medical 
records show the veteran was diagnosed with chronic otitis 
and partial deafness of the left ear during his service, as 
well as that the evidence of record does not show the 
veterans left ear hearing disability pre-existed his 
entrance into the service.  Furthermore, the Board notes the 
veterans left ear hearing disability meets the criteria 
defined in 38 C.F.R. § 3.385 and Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Thus, taking into consideration the 
presumption of sound condition established in 38 U.S.C.A. 
§§ 1111, 1137, the Board finds the veteran has established he 
is entitled to service connection for left ear hearing loss.  
See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (1998).  

The Board points out to the veteran that he is not precluded 
from attempting to obtain and submitting to VA competent 
audiological or medical evidence demonstrating a nexus 
between his current right ear hearing loss disability and his 
period of service, and/or evidence of in-service aggravation 
of his pre-existing right ear hearing disability.

As well, the Board notes that section 5107(a) of the U.S. 
Code requires the VA to assist a claimant in developing the 
facts pertinent to his claim of service connection for right 
ear hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).  
However,  in Epps v. Gober, the Court stated that a 
claimants burden to submit evidence sufficient to establish 
a well grounded claim is the claimants alone.  Id. § 
5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  Giving 
the benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a well 
grounded claim.  Thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a well grounded claim. Id.  In addition, the 
Board is not aware of any circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
veterans claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  

In arriving at its conclusion, the Board has considered the 
various statements and correspondence by the veteran.  While 
the Board acknowledges the sincerity of these statements, the 
Board notes that the appellant is a layperson not qualified 
to offer a medical opinion as to causation or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the United States Court of 
Veterans Appeals held that a veteran does not meet the burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for service connection for right ear hearing loss, and 
the reasons for which his claim failed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
